Exhibit 10.2

 

PROMISSORY NOTE SECURED BY DEED OF TRUST

 

$1,155,000.00 Tennessee  

August 21, 2017

 

FOR VALUE RECEIVED, the undersigned (“Borrower”) promises to pay to SILVERGATE
BANK, a California corporation (“Lender”), or order, during regular business
hours at Silvergate Bank, 4250 Executive Square, Suite 300, La Jolla, California
92037-1492, Attention: Commercial RE Group, or at such other place as Lender may
from time to time designate by written notice to Borrower, with sufficient
information to identify the source and application of such payment, the sum of
up to One Million One Hundred Fifty-Five Thousand and No/100 Dollars
($1,155,000.00), together with interest on the balance of outstanding principal
from the disbursement dates thereof at the per annum rate set forth below. All
calculations of interest hereunder shall be computed on the basis of a 360 day
year for the actual number of days elapsed.

 

1.            Interest Rate. The outstanding principal balance under this Note
shall bear interest at a per annum rate of four and one-half percent (4.50%)
(the “Contract Rate”).

 

2.            Monthly Payments of Principal and Interest

 

2.1             First Month. Commencing with the date of the initial
disbursement of funds through and including September 4, 2017, in which such
disbursement occurs, interest only shall be payable in advance on the date of
this Note at the Contract Rate. Interest for such partial month shall be
computed on the basis of a 360-day year and shall be equal to the sum of a per
diem interest charge (for each day the principal balance hereof is outstanding
during such partial month) equal to the product of (a) 1/360 and (b) the
Contract Rate and (c) the outstanding principal balance hereunder for the day in
question.

 

2.2              Monthly Payments. Commencing on October 5, 2017 and continuing
on the fifth day of each of the next calendar months thereafter through and
including September 5, 2020, Borrower shall pay to Lender monthly payments of
principal and interest in an amount equal to the amount which would be
sufficient to amortize the outstanding principal balance under this Note (as of
the date of such payment) at the then effective Contract Rate over the then
remaining portion of an amortization period commencing on September 5, 2017 and
ending on September 4, 2042.

 

3.            Maturity Date. The entire balance of principal and accrued
interest and other amounts then outstanding on this Note are due and payable on
September 5, 2020 (the “Maturity Date”). Borrower acknowledges that such balance
will not equal the regular monthly payment specified in Section 2.

 



 1

 



Promissory Note

 

 

4.            Application of Payments. Each payment hereunder shall be applied
when received first to the payment of accrued interest on the principal balance
hereof from time to time remaining unpaid and then to reduce principal and then
to amounts payable, if any, into escrow accounts payable under the Loan
Documents for taxes or insurance and then to any unpaid “Past Due Charge” (as
defined below); provided, however, upon the occurrence of an “Event of Default”
(as defined below), payments may be applied to any amounts secured by any of the
“Security Instruments” (as defined below) in such order and amounts as is
designated by Lender in its sole and absolute discretion. No such application by
Lender shall constitute a cure or waiver of any default by Borrower under the
applicable Security Instrument or under this Note. If notwithstanding the
parties’ election and agreement that Tennessee law governs this Note, California
law is applied to this Note, Borrower hereby waives any rights and benefits, if
any, that may arise under or by virtue of California Civil Code Section 2822(a).
Without limitation of the foregoing, in the event of any partial payment
hereunder, Lender shall have the sole right and authority to determine which
portion of the indebtedness evidenced hereby any partial payment may be applied
against, if any; provided that, nothing in the foregoing shall impose upon
Lender any duty or obligation to accept or apply any partial payment received by
Lender hereunder or under the applicable Security Instrument. 

 

5.            Default; Acceleration. This Note is secured by that certain Deed
of Trust, Assignments of Leases and Rents, Security Agreements and Fixture
Filings of even date herewith by Borrower for the benefit of Lender
(individually, a “Security Instrument”, and collectively, the “Security
Instruments”). Upon the occurrence and during the continuance of an “Event of
Default” (as defined in any of the Security Instruments), then, or at any time
thereafter, the whole of the unpaid principal hereof, together with accrued and
outstanding interest and all other sums required to be paid under this Note or
the Security Instruments (including the prepayment premium hereinafter
described) shall, at the election of Lender and with prior notice of such
election, become due and payable. Lender’s election may be exercised at any time
after any such event, and the acceptance of one or more payments hereon from any
person thereafter shall not constitute a waiver of Lender’s election, or of its
option to make such election.

 

6.            Past Due Charge and Past Due Interest Rate. Borrower recognizes
and acknowledges that any default on any payment, or portion thereof, due
hereunder or to be made under any of the Security Instruments, will result in
losses and additional expenses to Lender in servicing the indebtedness evidenced
hereby, and in losses due to Lender’s loss of the use of funds not timely
received. Borrower further acknowledges and agrees that in the event of any such
default, Lender would be entitled to damages for the detriment proximately
caused thereby, but that it would be extremely difficult and impracticable to
ascertain the extent of or compute such damages. Therefore, if for any reason
Borrower fails to pay any interest or principal required to be paid under this
Note, including any payment due at maturity or upon acceleration, or fails to
pay any amounts due under any of the Security Instruments, within ten (10) days
of when due, Borrower shall pay to Lender, in addition to any such delinquent
payment, an amount equal to five percent (5%) of such delinquent payment (“Past
Due Charge”). In addition, upon the Maturity Date or upon the occurrence and
during the continuance of an Event of Default (or upon any acceleration),
interest shall accrue hereunder at the “Past Due Rate” (as defined below).
Borrower acknowledges that the Past Due Charge and interest at the Past Due Rate
agreed to hereunder represent the reasonable estimate of those damages which
would be incurred by Lender, and a fair return to Lender for the loss of the use
of the funds not timely received from Borrower on account of a default by
Borrower as herein specified, established by Borrower and Lender through good
faith consideration of the facts and circumstances surrounding the transaction
contemplated under this Note as of the date hereof, but that such Past Due
Charge and interest at the Past Due Rate are in addition to, and not in lieu of,
any other right or remedy available to Lender. If any applicable law proscribes
the imposition of a past due charge in the amount of the Past Due Charge herein
specified, or limits the rate of the additional interest that may be charged to
a rate less than the Past Due Rate herein specified, then the maximum charge or
rate permitted by such law shall be charged by Lender for purposes of this
Section. As used herein, the “Past Due Rate” shall be equal to the lesser of
(i) six (6) percentage points over the Contract Rate, or (ii) the maximum rate
of interest permitted to be charged by applicable laws or regulation governing
this Note until paid, such additional interest to be compounded annually. 

 

 2

 



Promissory Note

 

 



 

7.            Prepayment. Except as provided in Section 12 herein, Borrower
shall have no right to prepay any principal of this Note except that, so long as
no default or Event of Default exists under this Note or any of the Security
Instruments as of the date of such prepayment by Borrower, Borrower will have
the privilege, to prepay the principal of this Note (in whole only and not in
part) upon at least thirty (30) but not more than sixty (60) days advance
written notice and subject to the following terms and conditions:

 

7.1.       Premium. Concurrently with such prepayment, Borrower shall pay all
accrued and unpaid interest under this Note (whether or not then due), all
amounts then due under this Note and each of the Security Instruments and a
prepayment premium equal to the following:

 

(1) A prepayment premium equal to two percent (2%) of the amount prepaid for a
prepayment on or before September 5, 2018; and

 

(2) A prepayment premium equal to one percent (1%) of the amount prepaid for
prepayments from and including September 6, 2018 through and including September
5, 2019; with no prepayment premium thereafter.

 

B.       EXCLUSIVE RIGHTS. BORROWER ACKNOWLEDGES AND AGREES THAT BORROWER HAS NO
RIGHTS OF PREPAYMENT OF THIS NOTE, EXCEPT AS PROVIDED ABOVE; AND BORROWER
FURTHER AGREES THAT, IF THE MATURITY OF THIS NOTE IS ACCELERATED BY LENDER BY
REASON OF THE EXISTENCE AND CONTINUANCE OF AN EVENT OF DEFAULT AND BORROWER OR
ANY THIRD PERSON THEREAFTER SEEKS TO PAY SUCH ACCELERATED INDEBTEDNESS OR
PURCHASE ANY OR ALL THE PROPERTIES (INDIVIDUALLY, A “PROPERTY”, AND
COLLECTIVELY, THE “PROPERTIES”) ENCUMBERED BY THE SECURITY INSTRUMENTS SECURING
THIS NOTE AT FORECLOSURE SALE, SUCH PAYOFF OR PURCHASE SHALL CONSTITUTE A
PREPAYMENT OF PRINCIPAL HEREUNDER AND A PREMIUM SHALL BE PAYABLE IN AN AMOUNT
WHICH SHALL BE COMPUTED PURSUANT TO THIS SECTION 7 (INCLUDING THE PREPAYMENT
PREMIUM).

 

 3

 



Promissory Note

 

 

8.            Costs. Borrower promises to pay to Lender, within five (5)
business days after written notice from Lender, all out-of-pocket costs,
expenses, disbursements, property taxes, escrow fees, title charges and legal
fees and expenses actually incurred by Lender or its counsel (which must be
reasonable provided no Event of Default has occurred and is existing) in the
negotiation, funding, enforcement or attempted enforcement, by foreclosure or
otherwise, of this Note or any of the Security Instruments. Without limitation
on the foregoing, Borrower agrees to pay all out-of-pocket costs of collection,
including attorneys’ fees and costs (whether or not for salaried attorneys
regularly employed by Lender) and all costs of any action or proceeding
(including any bankruptcy proceeding or any non-judicial foreclosure or private
sale) actually incurred by Lender, in the event any payment is not paid when
due, or in case it becomes necessary to enforce any other obligation of Borrower
hereunder or to protect the security for the indebtedness evidenced hereby, or
for the foreclosure by Lender of any of the Security Instruments, or in the
event Lender is made a party to any litigation because of the existence of the
indebtedness evidenced by this Note, or because of the existence of any of the
Security Instruments. All such costs are secured by the Security Instruments.
The obligation of Borrower to repay all such out-of-pocket costs and any other
advances by Lender are secured by the Security Instruments and shall be deemed
to be evidenced by this Note and shall accrue interest at the Contract Rate or
the Past Due Rate, whichever is then applicable.

 

9.            Waivers. Borrower hereby waives diligence, presentment, protest
and demand, notice of protest, of demand, of nonpayment, of dishonor and of
maturity and agrees that time is of the essence of every provision hereof; and
further agrees that any such renewal, extension or modification, or the release
or substitution of any person or security for the indebtedness evidenced hereby,
shall not affect the liability of any of such parties for the indebtedness
evidenced by this Note or the obligations under any of the Security Instruments.
Any such renewals, extensions, modifications, releases or substitutions may be
made without notice to any of such parties.

 

10.         Remedies Cumulative. The rights and remedies of Lender as provided
in this Note and in each of the Security Instruments shall be cumulative and
concurrent and may be pursued singly, successively or together against Borrower,
any of the Properties, or any other persons or entities who are, or may become
liable for all or any part of this indebtedness, and any other funds, property
or security held by Lender for the payment hereof, or otherwise, at the sole
discretion of Lender. Failure to exercise any such right or remedy shall in no
event be construed as a waiver or release of such rights or remedies, or the
right to exercise them at any later time. The right, if any, of Borrower, and
all other persons or entities, who are, or may become, liable for this
indebtedness, to plead any and all statutes of limitation as a defense is
expressly waived by each and all of such parties to the full extent permissible
by law.

 

11.         Security Instrument Provisions Regarding Transfers; Successors. Each
of the Security Instruments securing this Note contains provisions for the
acceleration of the indebtedness evidenced hereby upon a “Transfer” (as therein
defined). Subject to the limitations on Transfer specified in each of the
Security Instruments, the provisions hereof shall be binding on the heirs, legal
representatives, successors and assigns of Borrower and shall inure to the
benefit of Lender and the successors and assigns of Lender.

 

 4

 



Promissory Note

 

 



12.         Partial Release. Notwithstanding anything herein to the contrary
contained in this Note, Lender shall consent to a partial prepayment of the
principal of this Note and thereafter causing a release from the lien of the
applicable Security Instrument any applicable Property, such Property to be
released, the “Released Property”, but only upon the satisfaction of all of the
following conditions:

 

a.       Lender shall have received from Borrower at least thirty (30) days'
prior written notice of the date proposed for such release (the “Release Date”)
and the identification of the Released Property;

 

b.       No Event of Default in any of the Security Instruments shall have
occurred and be continuing as of the date of such notice and the Release Date
and no event or condition shall exist that, with the passage of time or giving
of notice, would constitute an Event of Default in any of the Security
Instruments;

 

c.       The release shall occur contemporaneously with the sale of the Released
Property pursuant to an arm's-length, bona fide contract to a person who is not
an affiliate of Borrower or any person or entity with any interest in Borrower,
whether direct or indirect;

 

d.       Borrower shall pay to Lender on the Release Date an amount equal to the
“Release Price” amount as indicated for such Released Property on Exhibit “A”
attached to this Note (the “Release Price”). The Release Price shall be applied
to the Loan to outstanding principal balance of the Loan (unless an Event of
Default exists, in which event, amounts may be applied in such order as
determined by Lender, including the applicable prepayment premium);

 

e.       Borrower shall have provided Lender with evidence reasonably acceptable
to Lender that the Released Property has been formally designated as a distinct
tax lot separate from the remaining Properties;

 

f.       Borrower shall have provided Lender with evidence reasonably acceptable
to Lender that the Released Property and the remaining portion of the Properties
shall be legal lots or parcels in material compliance with the all Tennessee
subdivision acts and local ordinances thereunder and that the remaining portion
of the Property has adequate ingress and egress;

 

g.       If requested by Lender, Borrower, at its sole cost and expense, shall
have delivered to Lender a title endorsement to the mortgagee policy of title
insurance delivered to Lender on the date hereof in connection with the Security
Instruments insuring that, after giving effect to such release, such title
policy coverage has not been terminated or reduced by such releases; and

 



 5

 



Promissory Note

 

 

h.       Borrower shall have paid all of Lender's reasonable out-of-pocket costs
and expenses actually incurred by Lender, including, without limitation,
attorneys' fees and expenses, in connection with the release of the Released
Property.

 

Upon payment of the Release Price and the satisfaction of the other conditions
set forth in this Section 12 for the release of the Released Property, the
security interests and liens of Lender under the applicable Security Instrument
shall be released from the Released Property, and Lender will execute and
deliver, at Borrower’s sole cost and expense, any agreements reasonably
requested by Borrower to release and terminate the lien of the applicable
Security Instrument as to the Released Property; provided, however, that such
release and termination shall be without recourse to Lender and made without any
representation or warranty, but, in any event, in standard form that should be
reasonably sufficient to remove the lien of the Security Instruments as an
exception on the purchaser’s owner’s title insurance policy for the Released
Property. Upon the release and termination of Lender's security interests and
liens under the applicable Security Instrument and the other Loan Documents
relating to the Released Property, all references in the applicable Security
Instrument and the other Loan Documents relating to the Released Property shall
be deemed deleted, except as otherwise provided herein with respect to
indemnities.

 

13.         Miscellaneous.

 

13.1          Manner of Payment; No Offsets. All payments due hereunder shall be
made in lawful money of the United States of America. Such payments shall be
made by check or, upon maturity and otherwise at the option of Lender, by
transferring the payment in federal or immediately available funds by bank wire
or interbank transfer for the account of Lender without presentment or surrender
of this Note, provided; however, that any payment of principal or interest
received after 5:00 p.m. Pacific time shall be deemed to have been received by
Lender on the next business day and shall bear interest accordingly. All sums
due hereunder shall be payable without offset, demand, abatement or
counter-claim of any kind or nature whatsoever, all of which are hereby waived
by Borrower.

 

13.2          Fee for Statement. For any statement regarding the obligations
evidenced hereby to be furnished by Lender, Borrower shall pay the fee then
charged by Lender therefor, not to exceed, however, the maximum fee, if any,
allowed by law to be charged by Lender at the time such statement is requested.

 

13.3          No Amendment or Waiver Except in Writing. This Note may be amended
or modified only by a writing duly executed by Borrower and Lender, which
expressly refers to this Note and the intent of the parties so to amend this
Note. No provision of this Note will be deemed waived by Lender, unless waived
in a writing executed by Lender, which expressly refers to this Note, and no
such waiver shall be implied from any act or conduct of Lender, or any omission
by Lender to take action with respect to any provision of this Note or any of
the Security Instruments. No such express written waiver shall affect any other
provision of this Note, or cover any default or time period or event, other than
the matter as to which an express written waiver has been given. Without
limitation, acceptance of any partial payment shall not constitute a waiver of
any of Lender’s rights, including the right to insist on immediate payment of
all amounts due and payable.

 



 6

 



Promissory Note

 

 

13.4          No Intent of Usury. None of the terms and provisions contained in
this Note, or in any of the Security Instruments, or in other documents or
instruments related hereto, shall ever be construed to create a contract for the
use, forbearance or detention of money requiring payment of interest or any
other consideration that constitutes interest under applicable law, as the case
may be, at a rate in excess of the maximum interest permitted to be charged by
applicable laws or regulation governing this Note (“Usury Laws”). Borrower shall
never be required to pay interest or any other consideration that constitutes
interest under applicable law, as the case may be, on this Note in excess of the
maximum interest that may be lawfully charged under such Usury Laws, as made
applicable by the final judgment of a court of competent jurisdiction, and the
provisions of this Section shall control over all other provisions hereof and of
any other instrument executed in connection herewith or executed to secure the
indebtedness evidenced hereby, which may be in apparent conflict with this
Section. If Lender collects monies which are deemed to constitute interest which
would otherwise increase the effective interest rate on this Note to a rate in
excess of that permitted to be charged by such Usury Laws, all such sums deemed
to constitute interest in excess of the maximum rate shall, at the option of
Lender, either be credited to the payment of principal or returned to Borrower.

 

13.5          Governing Law. This Note shall be governed by and construed and
enforced in accordance with the laws of the State of Tennessee (without regard
to conflicts of laws), except where federal law is applicable (including,
without limitation, any applicable federal usury ceiling or other federal law
preempting state usury laws).

 

13.6          Certain Rules of Construction. The headings of each Section of
this Note are for convenience only and do not define or limit any provision of
this Note. The provisions of this Note shall be construed as a whole according
to their common meaning, not strictly for or against any party, or any person or
entity, who is or may become liable for the payment of this Note, and to achieve
the objectives of the parties unconditionally to impose on Borrower the
indebtedness evidenced by this Note. Whenever the words “including”, “includes”
or “include” are used in this Note (including any Exhibit hereto), they shall be
read non-exclusively as though the phrase “, without limitation,” immediately
followed the same.

 

13.7          Severability. If any term of this Note, or the application thereof
to any person or circumstances, shall be invalid or unenforceable, the remainder
of this Note, or the application of such term to persons or circumstances other
than those as to which it is invalid or unenforceable, shall not be affected
thereby, and each term of this Note shall be valid and enforceable to the
fullest extent permitted by law.

 



 7

 



Promissory Note

 

 

13.8          Notices. Any notice which a party is required or may desire to
give the other shall be in writing and may be sent by personal delivery or by
mail (either [i] by United States registered or certified mail, return receipt
requested, postage prepaid, or [ii] by Federal Express or similar generally
recognized overnight carrier regularly providing proof of delivery), addressed
as follows (subject to the right of a party to designate a different address for
itself by notice similarly given at least 15 days in advance):

 

To Lender:

Silvergate Bank
4250 Executive Square
Suite 300
La Jolla, California 92037-1492
Attention: Commercial RE Group

 

To Borrower:

Reven Housing Tennessee, LLC

875 Prospect Street

Suite 304

La Jolla, California 92037

Attention: Thad Meyer



Any notice so given by mail shall be deemed to have been given as of the date of
delivery (whether accepted or refused) established by U.S. Post Office return
receipt or the overnight carrier’s proof of delivery, as the case may be. Any
such notice not so given shall be deemed given upon receipt of the same by the
party to whom the same is to be given.

 

14.         Lender Assignment. Lender may assign, sell or transfer at any time
this Note (and any documents relating thereto and any interest therein).

 

TO THE MAXIMUM EXTENT PERMITTED BY LAW, BORROWER AND LENDER HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
NOTE, THE LOAN, OR ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENT (WHETHER VERBAL OR WRITTEN) OR ACTION OF BORROWER OR LENDER
OR ANY EXERCISE BY ANY PARTY OF THEIR RESPECTIVE RIGHTS UNDER THE LOAN DOCUMENTS
OR IN ANY WAY RELATING TO THE LOAN OR ANY OF THE PROPERTIES OR THIS NOTE. THIS
WAIVER IS A MATERIAL INDUCEMENT FOR LENDER TO MAKE THE LOAN TO BORROWER.

 

 8

 



Promissory Note

 

 

IN WITNESS WHEREOF, this Note is executed as of the date first written above.

 



  “BORROWER”                                   REVEN HOUSING TENNESSEE, LLC,    
  a Delaware limited liability company                     By: Reven Housing
REIT OP, LLC,         a Delaware limited liability company,         its Sole
Member                       By:             Thad Meyer             Chief
Financial Officer      

  

 



  

 



Promissory Note

